Case 8:21-bk-10525-ES        Doc 43 Filed 03/23/21 Entered 03/23/21 12:14:38      Desc
                              Main Document    Page 1 of 6


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
  6   Proposed Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7
  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                                      SANTA ANA DIVISION
11
12
13    In re:                                         Case No.: 8:21-bk-10525-ES
14
      THE SOURCE HOTEL, LLC, a                       Chapter 11
15    California limited liability company,

16             Debtor and Debtor in Possession.      NOTICE OF FINAL HEARING ON
                                                     MOTION FOR ENTRY OF AN ORDER: (A)
17                                                   REQUIRING TURNOVER OF ESTATE
18                                                   CASH BY EVERTRUST BANK; (B)
                                                     AUTHORIZING DEBTOR TO USE CASH
19                                                   COLLATERAL; AND (C) AUTHORIZING
                                                     DEBTOR TO OBTAIN POST-PETITION
20                                                   FINANCING FROM M+D PROPERTIES
                                                     ON AN UNSECURED BASIS
21
22
                                                     Final Hearing:
23                                                   Date:     May 6, 2021
                                                     Time:     10:30 a.m.
24                                                   Place:    ZoomGov
25
26
27
28



                                                     1
Case 8:21-bk-10525-ES       Doc 43 Filed 03/23/21 Entered 03/23/21 12:14:38             Desc
                             Main Document    Page 2 of 6


  1          TO THE OFFICE OF THE UNITED STATES TRUSTEE, ALL KNOWN
  2   SECURED CREDITORS, TWENTY LARGEST UNSECURED CREDITORS, AND ALL

  3   PARTIES REQUESTING SPECIAL NOTICE:
  4          PLEASE TAKE NOTICE that a hearing will be held on May 6, 2021 at 10:30 a.m. for
  5   the Court to consider the granting of the relief requested in the Debtor’s Notice Of Motion And
  6   Motion For Entry Of An Order: (A) Requiring Turnover Of Estate Cash By Evertrust Bank; (B)
  7   Authorizing Debtor To Use Cash Collateral; And (C) Authorizing Debtor To Obtain Post-
  8   Petition Financing From M+D Properties On An Unsecured Basis [Doc. No. 21] (the

  9   “Financing Motion”) on a final basis.
10           PLEASE TAKE FURTHER NOTICE that any supplemental pleadings in support of
11    the Motion must be filed by the Debtor and served upon required parties by April 15, 2021.
12           PLEASE TAKE FURTHER NOTICE that any response to any supplemental pleadings
13    filed in support of the Motion must be filed and served upon counsel for the Debtor and the
14    United States Trustee by April 22, 2021.
15           PLEASE TAKE FURTHER NOTICE that any reply to any response to supplemental
16    pleadings filed in support of the Motion must be filed and served upon the responding parties by
17    April 29, 2021.
18           PLEASE TAKE FURTHER NOTICE that, due the COVID-19 pandemic, the Court
19    will conduct the hearing on the Financing Motion using ZoomGov audio and video technology.
20    Hearing participants and members of the public may participate in and/or observe the hearing
21    using ZoomGov, free of charge.
22           PLEASE TAKE FURTHER NOTICE that individuals may connect by ZoomGov
23    audio and video using a personal computer (equipped with camera, microphone and speaker), or
24    a handheld mobile device with an integrated camera, microphone and speaker (such as an
25    iPhone, iPad, Android phone or Android tablet). The connection can be initiated by entering the
26    “Meeting URL” into a web browser on any of these devices, provided the device is connected to
27    the Internet. Individuals connecting in this manner will be prompted for the Meeting ID and
28



                                                     2
Case 8:21-bk-10525-ES          Doc 43 Filed 03/23/21 Entered 03/23/21 12:14:38                 Desc
                                Main Document    Page 3 of 6


  1   Password shown below. Individuals may also connect to the hearing by telephone only, using
  2   the telephone number provided below. Individuals connecting to the hearing by telephone will

  3   also be prompted for the Meeting ID and Password.
  4          PLEASE TAKE FURTHER NOTICE that neither a Zoom nor a ZoomGov account is
  5   necessary to participate in or observe the hearing, and no pre-registration is required.
  6          PLEASE TAKE FURTHER NOTICE that the audio portion of the hearing will be
  7   recorded electronically by the Court and constitute its official record.
  8          PLEASE TAKE FURTHER NOTICE that all persons are strictly prohibited from

  9   making any other recording of court proceedings, whether by video, audio, “screenshot,” or
10    otherwise. Violation of this prohibition may result in the imposition of monetary and non-
11    monetary sanctions.
12           PLEASE TAKE FURTHER NOTICE that the following is the unique ZoomGov
13    connection information for the final hearing on the Financing Motion on May 6, 2021:
14           Meeting URL:            https://cacb.zoomgov.com/j/1618897382
15           Meeting ID:             161 889 7382
             Password:               736506
16           Telephone:              (669) 254-5252 or (646) 828-7666

17
18           PLEASE TAKE FURTHER NOTICE that more information on appearing before the

19    the Court by ZoomGov is available in the “Notice of Video and Telephonic Appearance

20    Procedures    for   Judge    Erithe    A.    Smith’s   Cases”     on    the    Court’s     website   at

21    https://www.cacb.uscourts.gov/judges/honorable-erithe-smith            under     the       “Telephonic

22    Instructions” section.

23    Dated: March 23, 2021                  THE SOURCE HOTEL, LLC

24                                           By:    /s/ Juliet Y. Oh
                                                    Ron Bender
25
                                                    Juliet Y. Oh
26                                                  Levene, Neale, Bender, Yoo & Brill L.L.P.
                                                    Proposed Attorneys for Chapter 11 Debtor and
27                                                  Debtor-in-Possession

28



                                                        3
Case 8:21-bk-10525-ES                Doc 43 Filed 03/23/21 Entered 03/23/21 12:14:38                                      Desc
                                      Main Document    Page 4 of 6
                                   PROOF OF SERVICE OF DOCUMENT
 1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

 3   A true and correct copy of the foregoing document entitled NOTICE OF FINAL HEARING ON MOTION
     FOR ENTRY OF AN ORDER: (A) REQUIRING TURNOVER OF ESTATE CASH BY EVERTRUST
 4   BANK; (B) AUTHORIZING DEBTOR TO USE CASH COLLATERAL; AND (C) AUTHORIZING
     DEBTOR TO OBTAIN POST-PETITION FINANCING FROM M+D PROPERTIES ON AN UNSECURED
 5   BASIS will be served or was served (a) on the judge in chambers in the form and manner required by
     LBR 5005-2(d); and (b) in the manner stated below:
 6
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On March 23, 2021, I checked the CM/ECF docket for this bankruptcy case
 8   or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
     to receive NEF transmission at the email addresses stated below:
 9
         •     Ron Bender rb@lnbyb.com
10       •     Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
         •     Nancy S Goldenberg nancy.goldenberg@usdoj.gov
11       •     Daniel A Lev dlev@sulmeyerlaw.com,
               ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
12       •     Grant A Nigolian grant@gnpclaw.com,
               process@gnpclaw.com;grant.nigolian@gmail.com
         •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
13
         •     Ho-El Park hpark@hparklaw.com
14       •     Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
         •     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
15
     2. SERVED BY UNITED STATES MAIL: On March 23, 2021, I served the following persons and/or
16   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
17   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
18
                                                                             Service information continued on attached page
19
20   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
21   on March 23, 2021, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
22   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.
23
     None.
24
25   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
26
      March 23, 2021                      Stephanie Reichert                            /s/ Stephanie Reichert
27    Date                                Type Name                                     Signature

28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
            Case 8:21-bk-10525-ES   Doc 43 Filed 03/23/21 Entered 03/23/21 12:14:38            Desc
                                     Main Document    Page 5 of 6
The Source Hotel, LLC                                                    United States Trustee (SA)
OUST, Secured, Top 20, RSN                                               411 W Fourth St., Suite 7160
                                                                         Santa Ana, CA 92701-4500



Secured Creditors:




3D Design - Millwork                 Aragon Construction, Inc.           Beach Orangethorpe II, LLC
8152 Indianapolis Ave.               5440 Arrow Highway                  P.O. Box 489
Huntington Beach, CA 92646           Montclair, CA 91763                 Buena Park, CA 90621



Beach Orangethorpe III, LLC          Beach Orangethorpe, LLC             Beachamp Distributing Co.
P.O. Box 489                         P.O. Box 489                        1911 South Santa Fe Avenue
Buena Park, CA 90621                 Buena Park, CA 90621                Compton, CA 90221



Best Quality Painting                Certified Tile                      Evergreen Electric Construction
818 N. Pacific Ave., #C              14557 Calvert St.                   629 Grove View Lane
Glendale, CA 91203                   Van Nuys, CA 91411                  La Canada, CA 91011



Iron Mechanical                     KS Steel Corp.                       Nemo & Rami
721 North B Street                  1748 Industrial Way                  1930 W. Holt Ave.
Suite 100                           Los Angeles, CA 90023                Pomona, CA 91768
Sacramento, CA 95811


Northstar                           Pan Pacific                          PDG Wallcoverings
404 North Berry Street              18250 Euclid Street                  26492 Via Juanita
Brea, CA 92821-3104                 Fountain Valley, CA 92708            Mission Viejo, CA 92691



Prime Concrete Coatings             Resco Electric Inc.                  Retrolock Corp
6127 James Alan St.                 2431 W. Washington Blvd. Suite B     17915 Railroad Street
Cypress, CA 90630                   Los Angeles, CA 90018                City of Insdustry, CA 91748



Salamander Fire Protection, Inc     Shady Bird Lending, LLC              Solid Construction
6103 Tyrone Street                  c/o Law Offices of Ronald Richards   883 Crenshaw Blvd.
Van Nuys, CA 91401                  P.O. Box 11480                       Los Angeles, CA 90005
                                    Beverly Hills, CA 90213


Sunbelt Controls, Inc.              Grant Nigolian, P.C.                 Hunt Ortmann Palffy Nieves et al.
888 E. Walnut Street                695 Town Center Drive, Suite 700     301 North Lake Avenue, 7th Floor
Pasadena, CA 91101                  Costa Mesa, CA 92626                 Pasadena, CA 91101-1807
            Case 8:21-bk-10525-ES   Doc 43 Filed 03/23/21 Entered 03/23/21 12:14:38       Desc
                                     Main Document    Page 6 of 6
Law Office of Ho-El Park, P.C.      Law Office of Michael N. Berke    Law Offices of Dennis G. Cosso
333 City Blvd. West, Suite 1700     25001 The Old Road                345 Oxford Drive
Orange, CA 92868                    Santa Clara, CA 91381             Arcadia, CA 91007



Porter Law Group, Inc.              Robinson & Robinson, LLP          Shady Bird Lending, LLC
7801 Folsom Blvd., Suite 101        2301 Dupont Drive, Sute 530       c/o Law Offices of Geoffrey Long
Sacramento, CA 95826                Irvine, CA 92612-7502             1601 N. Sepulveda Blvd., No. 729
                                                                      Manhattan Beach, CA 90266


Splinter & Thai, LLP
25124 Narbonne Ave., Suite 106
Lomita, CA 90717-2140



Top 20 Unsecured Creditors:




Newgens, Inc.                       Cabrillo Hoist                    WESCO Distribution Inc.
14241 Foster Rd.                    P.O. Box 3179                     6251 Knott Ave.
La Mirada, CA 90638                 Rancho Cucamonga, CA 91729        Buena Park, CA 90620



Harbor All Glass & Mirror, Inc.     Diablo Consulting                 Ace Tek Roofing Co.
1926 Placentia Ave.                 13200 Crossroads Parkway N        747 S. Ardmore Ave., Suite 405
Costa Mesa, CA 92627                Ste. 115                          Los Angeles, CA 90005
                                    City of Industry, CA 91746


Morrow Meadows                      Chefs Toys                        Stumbaugh & Associates, Inc.
231 Benton Court                    18430 Pacific Street              3303 N. San Fernando Blvd
City of Industry, CA 91789          Fountain Valley, CA 92708         Burbank, CA 91504



HBA Procurement, Inc.               OJ Insulation LP                  DKY Architects
3216 Nebraska Ave.                  600 S Vincent Ave.                15375 Barranca Pkwy.
Santa Monica, CA 90404              Azusa, CA 91702                   Suite A-210
                                                                      Irivne, CA 92618


Master Glass                        Universal Flooring Systems        L2 Specialties
2225 W. Pico Blvd, Unit C           15573 Commerce Lane               3613 W. Macarthur Blvd., #611
Los Angeles, CA 90006               Huntington Beach, CA 92649        Santa Ana, CA 92704



Ficcadenti Waggoner                 Retrolock Corp                    American Engineering Laboratories Inc.
16969 Von Karman Avenue             17915 Railroad Street             PO Box 1816
Suite 240                           City of Industry, CA 91748        Whittier, CA 90609
Irivne, CA 92606
